B 2100A (Form 2100A) (12/15)

UNITED STATES BANKRUPTCY COURT

Western District of New York

In re Carmen M. Morrison

 

Case No. 16-20248

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

EB 2EMINY LLC
Name of Transferee

 

Name and Address where notices to transferee
should be sent:

P.O. Box 829686
Philadelphia, PA 19182-9686

Phone: 585-286-2685
Last Four Digits of Acct #: 4998

 

Name and Address where transferee payments
should be sent (if different from above):

Phone:

American Tax Funding LLC

 

 

Last Four Digits of Acct #:

Name of Transferor

Court Claim # (if known): 13
Amount of Claim: $3962.91
Date Claim Filed: 06/28/2016

Phone: 888-289-8297
Last Four Digits of Acct. #: 4998

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the

best pope dge and belief.
By: 7 /

Transféree/T'ransferee’s Agent

 

Date: 08/01/2019

 

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
B 2100A (Form 2100A) (12/15)

UNITED STATES BANKRUPTCY COURT

Western District of New York

In re Carmen M. Morrison

 

Case No. 16-20248

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

EB 2EMINY LLC
Name of Transferee

 

Name and Address where notices to transferee
should be sent:

P.O. Box 829686
Philadelphia, PA 19182-9686

Phone: 585-286-2685
Last Four Digits of Acct#: —-s- 4998

 

Name and Address where transferee payments
should be sent (if different from above):

Phone:
Last Four Digits of Acct #:

 

American Tax Funding LLC

 

Name of Transferor

Court Claim # (if known): 14
Amount of Claim: $2387.90
Date Claim Filed: 6/28/2016

Phone: 888-289-8297
Last Four Digits of Acct. #: 4998

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the

best te We belief.

Tr ansferperyat nsferee’s Agent

Date: 08/01/2019

 

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
B 2100A (Form 2100A) (12/15)

UNITED STATES BANKRUPTCY COURT

Western District of New York

In re Carmen M. Morrison

 

Case No. 16-20248

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

EB 2EMINY LLC
Name of Transferee

 

Name and Address where notices to transferee
should be sent:

P.O. Box 829686
Philadelphia, PA 19182-9686

Phone: 585-286-2685
Last Four Digits of Acct #: 4998

 

Name and Address where transferee payments
should be sent (if different from above):

Phone:
Last Four Digits of Acct #:

 

American Tax Funding LLC

 

Name of Transferor

Court Claim # (if known): 15
Amount of Claim: $4232.90
Date Claim Filed: 6/28/2016

Phone: 888-289-8297
Last Four Digits of Acct. #: 4998

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the

best of owledge and belief.
By$ ZALY
ca

Transferte/Pransferee’s Agent

Date: 08/01/2019

 

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
